                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                   Apr 03, 2020
                                                                         SEAN F. MCAVOY, CLERK
                          UNITED STATES DISTRICT COURT
 3
                        EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                     No. 2:19-CR-00128-TOR-1
 6
 7                      Plaintiff,                 ORDER DENYING DEFENDANT’S
                                                   MOTION FOR
 8   vs.                                           RECONSIDERATION OF
 9                                                 DETENTION
10
     DANIEL PARKS CONANT, JR.,                     MOTION DENIED
11                                                  (ECF No. 40)
12                      Defendant.

13
14         Before the Court is Defendant’s Motion to Reconsider Detention, ECF No.
15   40.
16         The Court has reviewed the motion, as well as the Pretrial Services Report at
17
     ECF No. 7, the initial order granting the government’s motion for detention at
18
     ECF No. 17, and the order following the January 14, 2020 hearing, denying
19
     Defendant’s motion to reconsider detention at ECF No. 30.
20
           For the reasons previously set forth, IT IS ORDERED Defendant’s motion
21
     is DENIED, ECF No. 40.
22
           IT IS SO ORDERED.
23
24         DATED April 3, 2020.
25
                                 _____________________________________
26
                                           JOHN T. RODGERS
27                                UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
